Citation Nr: 1311973	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-44 182	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946.  He died in August 2009.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for the cause of the Veteran's death.  

The appellant had expressed disagreement with the fact that she had not received reimbursement for compensation due the Veteran in July 2009.  Records in the claims file show that she was found to be eligible for this payment and was told by VA in a June 2011 letter, that she would soon be sent a check for the benefits payable in July 2009.  

Although the appellant requested in an October 2010 VA Form 9, that she be afforded a Board hearing at the RO; she withdrew that request in a May 2011 statement, and there is no pending hearing request.  38 C.F.R. § 20.704 (2011).

The issue of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002) was discussed in a September 2010 statement of the case.  However, the issue was never listed in a decisional document, was never actually denied by the RO, and was not appealed or discussed by the appellant.  Therefore, the issue is not considered herein.  

In September 2012, this matter was remanded for additional development.  

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in August 2009; his death certificate shows the immediate cause of death was left middle cerebral artery stroke, due to or as a consequence of left carotid artery occlusion and peripheral vascular disease; no other conditions were listed. 

2. At the time of death, the Veteran was service-connected for bilateral hearing loss, evaluated as 80 percent disabling; he was awarded individual unemployability effective November 14, 2003. 

3. The Veteran's fatal left middle cerebral artery stroke, was not the result of an in-service disease or injury. 

4. Service-connected bilateral hearing loss did not cause or contribute substantially or materially to the Veteran's death. 


CONCLUSION OF LAW

Entitlement to DIC based upon service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the appellant was sent a letter dated in February 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letter informed her of the disability that was service connected at the time of the Veteran's death and the evidence needed to substantiate entitlement to DIC based on that disability and included an attachment describing in general other ways and evidence that could substantiate entitlement to DIC based on service connection for the cause of death.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see DeLarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In this case, the appellant and her representative have advanced no specific contentions as to how the cause of the Veteran's death is related to his service and there is no other evidence suggesting a relationship between these events.  Absent any evidence of a possible relationship between the cause of death and service, a medical opinion could not substantiate entitlement to DIC based on service connection for the cause of death

The Veteran's service treatment records (STRs) are not associated with the claims folder.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In February 2004, the National Personnel Records Center reported that all of the Veteran's service treatment records had been destroyed in a fire in 1973.  Surgeon General's Office records were searched, but none were located that pertained to the Veteran.  It was also reported that service personnel records were "fire-related."  

The appellant was subsequently asked to complete a form so that alternate sources of records could be searched, but she indicated that the Veteran had received no pertinent treatment in service.  These efforts complied with the heightened duties to search for alternate records and assist the appellant.

The Board previously remanded this claim for efforts to obtain records of the Veteran's final treatment at the Hendricks Medical Center in August 2009.  Those records have been obtained and associated with the claims folder.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Entitlement to DIC on the basis of service connection for the cause of death is decided in accordance with the criteria for determining service connection in general that are contained in Chapter 11 of 38 U.S.C.A (West 2002 & Supp. 2012).  38 U.S.C.A. § 1310(a).

Service connection will be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 C.F.R. § 1110.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312 (c)(2).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's immediate cause of death, as demonstrated by his death certificate, was left middle cerebral artery stroke, due to or as a consequence of left carotid artery occlusion and peripheral vascular disease.  Records from Hendrick Medical Center confirm that the Veteran was admitted with a diagnosis of cerebrovascular accident.  The final diagnoses were acute large cerebral infarct involving the entire territory of the left middle cerebral artery; complete occlusion of the mid portion of the left internal carotid artery, dyslipidemia, coronary artery disease, hypertension and dysphagia secondary to cerebral infarct.  

At the time of death, the Veteran was service-connected for bilateral hearing loss, evaluated as 80 percent disabling.  He was awarded a total rating for compensation based on individual unemployability, effective November 14, 2003. 

There is no evidence that the Veteran had left carotid artery occlusion, peripheral vascular disease, or left middle cerebral artery cerebrovascular accident, or any precursors thereof, in military service or within one year thereafter.  It was not until many years after service that the Veteran was diagnosed as having coronary artery disease and acute large cerebral infarct.  

There is no reported evidence of symptoms relating back to service, or of any competent opinion otherwise relating the fatal conditions to service; hence a continuity of symptomatology has not been shown.  See 38 C.F.R. § 3.303(b).  There is also no evidence that the Veteran's service-connected bilateral hearing loss in any way contributed to his death.  

The appellant has contended that the Veteran's death should be service connected, but has not provided any specific contentions as to how the causes of death are related to service.  Hence, she has not provided any probative evidence.  

There is no other probative evidence that the cause of death was otherwise caused by a service connected disease or disability, or that a service connected disease or disability contributed to the causes of the Veteran's death.  Absent such evidence, VA cannot grant the benefit sought.

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to DIC based on service connection for the cause of the Veteran's death is denied. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


